                                           Case 5:20-cv-04191-BLF Document 83 Filed 07/02/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     LIONEL RUBALCAVA,                                  Case No. 20-cv-04191-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE JUNE 10, 2021
                                                   v.                                       DISCOVERY DISPUTE
                                  10

                                  11     CITY OF SAN JOSE, et al.,                          Re: Dkt. No. 81
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Lionel Rubalcava and defendants Rich Torres, Gary Hafley, Walt Tibbet, and the

                                  15   City of San Jose (collectively, “Defendants”) ask the Court to resolve their dispute concerning the

                                  16   nature and number of interrogatories Defendants have served on Mr. Rubalcava. Dkt. No. 81.

                                  17   The Court finds the matter suitable for resolution without oral argument. Civil L.R. 7-1(b).

                                  18          The parties raise two disputes: (1) whether defendants affiliated with the City of San Jose

                                  19   may serve no more than 25 interrogatories, collectively, under Rule 33 of the Federal Rules of

                                  20   Civil Procedure; and (2) whether Mr. Rubalcava may defer answering Defendants’ contention

                                  21   interrogatories until later in discovery. Dkt. No. 81 at 2. Having considered the parties’ joint

                                  22   submission, the Court orders as follows:

                                  23          1.        Number of interrogatories
                                  24          Defendants are correct that nothing in Rule 33 compels the conclusion that affiliated

                                  25   parties must be treated as a single “party” for purposes of the numerical limit on interrogatories

                                  26   imposed by that rule; the default is 25 interrogatories per “party”. Fed. R. Civ. P. 33(a)(1). Where

                                  27   multiple parties are aligned in their interests, limits on the number of interrogatories each may

                                  28   serve usually are discussed during the parties’ Rule 26(f) conference and addressed in the Court’s
                                           Case 5:20-cv-04191-BLF Document 83 Filed 07/02/21 Page 2 of 3




                                   1   case management order. Here, the parties apparently asked the presiding judge to modify only the

                                   2   limits on the number of depositions. See Dkt. No. 51. Mr. Rubalcava argues that permitting each

                                   3   of the 11 defendants affiliated with the City of San Jose (“City Defendants”) to serve 25

                                   4   interrogatories (for a total of 275 interrogatories) will impose an undue burden on Mr. Rubalcava,

                                   5   particularly because there is likely to be substantial overlap in their interests and defenses and

                                   6   because they are represented by the same counsel. Defendants note that they have only served 53

                                   7   interrogatories so far and argue that the claims and defenses are not the same for each defendant.

                                   8          The Court has broad discretion to manage discovery, consistent with the requirements of

                                   9   Rule 26(b)(1), which provides that parties may obtain discovery of any nonprivileged matter that

                                  10   is relevant to a claim or defense and proportional to the needs of the case. Fed. R. Civ. P.

                                  11   26(b)(1). The submissions to date reflect that there is indeed substantial overlap in the positions

                                  12   taken and interests asserted by all City Defendants, and it would be unduly burdensome to permit
Northern District of California
 United States District Court




                                  13   service of as many as 275 total interrogatories. However, the Court expects that 25 interrogatories

                                  14   are too few, given the distinct interests of the individual defendants.

                                  15          Accordingly, the Court will permit City Defendants collectively to serve no more than 25

                                  16   interrogatories on Mr. Rubalcava and will permit each individual defendant to serve no more than

                                  17   three additional interrogatories on Mr. Rubalcava. It may be that City Defendants collectively, or

                                  18   a particular individual defendant, require additional interrogatories. See Fed. R. Civ. P. 33

                                  19   advisory committee’s note, subdivision (a), 1993 amendment (“The aim is not to prevent needed

                                  20   discovery, but to provide judicial scrutiny before parties make potentially excessive use of this

                                  21   discovery device.”). If so, the parties shall confer regarding such additional interrogatories and

                                  22   may stipulate to increase the number set in this order, or City Defendants (or any one of them)

                                  23   may ask the Court for relief using the discovery dispute resolution procedure.1

                                  24          2.      Timing of interrogatories
                                  25          Defendants are correct that contention interrogatories are not improper and are not

                                  26   necessarily premature, even if served early in discovery. However, Mr. Rubalcava is correct that

                                  27
                                       1
                                  28    Tibbet Interrogatory No. 4 will have as many distinct subparts as there are distinct requests for
                                       admissions as to which the answer is something other than an unqualified admission.
                                                                                      2
                                           Case 5:20-cv-04191-BLF Document 83 Filed 07/02/21 Page 3 of 3




                                   1   contention interrogatories that essentially require him to curate an extensive document production

                                   2   for Defendants may be unduly burdensome. He is also correct some contention interrogatories

                                   3   should not be used early in discovery.

                                   4            The Court has reviewed the disputed interrogatories and finds that some of them are not

                                   5   premature. In particular, the Court concludes that where an interrogatory seeks information

                                   6   supporting specific and discrete factual allegations in the complaint, the interrogatory may be

                                   7   answered now based on information that is evidently available to Mr. Rubalcava. Other

                                   8   contention interrogatories have a broader scope and should be answered only after Mr. Rubalcava

                                   9   has had an opportunity to substantially complete discovery.

                                  10            Accordingly, the following interrogatories may be answered now, subject to any

                                  11   unresolved objections not raised in the parties’ joint submission or otherwise addressed by this

                                  12   order:
Northern District of California
 United States District Court




                                  13               •   City of San Jose: Interrogatory No. 6

                                  14               •   Hafley: Interrogatories Nos. 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18

                                  15               •   Tibbet: Interrogatories Nos. 2, 3, 4

                                  16               •   Torres: Interrogatories Nos. 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19

                                  17   The remaining interrogatories need not be answered until later in discovery.

                                  18            Given the Court’s resolution above of the parties’ dispute concerning the number of

                                  19   permitted interrogatories, the parties must confer further regarding how Defendants’ existing

                                  20   interrogatories will be allocated, or re-served, so that they comply with the Court’s direction

                                  21   regarding numerical limits. The parties should endeavor to negotiate an efficient and practical

                                  22   resolution to this issue. The parties must also confer regarding a date on which Mr. Rubalcava

                                  23   will answer the remaining contention interrogatories.

                                  24            IT IS SO ORDERED.

                                  25   Dated: July 2, 2021

                                  26
                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
                                                                                           3
